Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 12, 2013                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  147515(87)                                                                                               Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
                                                                                                                      Justices


  _________________________________________
                                                                    SC: 147515
  In re COH, ERH, JRG, KBH, Minors.                                 COA: 309161
                                                                    Muskegon CC Family Division:
                                                                    08-036989-NA
  _________________________________________/

          On order of the Chief Justice, the motion of petitioner-appellant to extend the time
  for filing its brief on appeal is GRANTED. The brief submitted on November 8, 2013 is
  accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                November 12, 2013
                                                                               Clerk